Appeal from a judgment of a City Magistrate sitting as a Court of Special Sessions of the City of New York, Borough of Queens, *961convicting appellant of a violation of paragraph a of subdivision 4 of section 20 of the Vehicle and Traffic Law (knowingly permitting an unlicensed person to drive a motor vehicle on the public highway), and from the sentence directing appellant to pay a fine of $15. Judgment reversed on the law and the facts, complaint dismissed, and fine remitted. Appellant should have been charged with a violation of subdivision 2 of section 41 of the Vehicle and Traffic Law, which applies to motorcycles, and not with a violation of the statute set forth in the complaint, which applies to motor vehicles. A motorcycle is not a motor vehicle. (Vehicle and Traffic Law, § 2, subd. 8.) In any event, there is no proof nor are there facts from which it may be inferred that appellant authorized the unlicensed person to operate the motorcycle or had knowledge that said person was not licensed. Under the circumstances, the evidence is insufficient to sustain the conviction. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.